Citation Nr: 0811021	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an ankle 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The veteran had active service from March 1971 to April 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on the veteran's service 
entrance physical examination; pre-existing bilateral hearing 
loss did not undergo a permanent worsening during active 
duty.  

2.  The competent and probative evidence of record does not 
show that the veteran currently has an ankle disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2007).

2.  The criteria for establishing entitlement to service 
connection for an ankle disability are not met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court of Appeals for Veterans Claims (Court) has held 
that lay statements by a veteran concerning a preexisting 
condition are not sufficient to rebut the presumption of 
soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The veteran contends that his hearing was damaged as a result 
of in-service noise exposure related to his military 
occupational specialty.  In particular, the veteran stated in 
his substantive appeal that he was exposed to noise caused by 
tank engines when he drove tanks, towed tanks, repaired tank 
engines, and fired tank guns.  According to the veteran's DD-
214 form, the veteran served in the Army as a recovery 
specialist, also known as a tow truck driver.  

Service medical records (SMRs) associated with the veteran's 
claims file reveal that he was afforded a clinical evaluation 
and physical examination in October 1970 prior to entering 
service.  The results of audiometric testing, in decibels, 
revealed that the veteran had defective hearing and were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
N/A
25
LEFT
40
30
15
N/A
15

Hearing loss was included in the summary of defects and 
diagnoses on the examination report.  A notation on the 
examination report rated the veteran's physical profile 
(PUHLES) for hearing and ears as "2."  The veteran 
indicated in his substantive appeal that he "had a hearing 
loss profile at one time in the military."

The veteran was also afforded a clinical evaluation and 
physical examination in April 1973.  The clinical evaluation 
was essentially normal, and no hearing loss disability was 
noted.  The veteran described his health as "good."  The 
results of audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The Board observes that despite the veteran's contentions, 
his hearing loss disability improved while he was in the 
service.  Furthermore, there is no evidence of record to show 
that the veteran was diagnosed with or treated for a 
bilateral hearing loss disability after discharge from 
service.

The Board must initially determine whether the veteran's 
bilateral hearing loss preexisted enlistment into active 
service.  Because the threshold for normal hearing is from 0 
to 20 dB, with higher threshold levels indicating a degree of 
hearing loss, the entrance exam results show that the veteran 
had bilateral hearing loss upon entering active service.  See 
Hensley v. Brown 5 Vet. App. 155, 157 (1993).  Moreover, as 
the examination report included audiometric testing and a 
notation of hearing loss, the presumption of soundness at 
service entry does not attach in this case.  38 U.S.C.A. § 
1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. 
Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  
  
With this question settled, the Board must next determine 
whether the veteran's bilateral hearing loss was aggravated 
by service beyond the natural progression of the disease.  In 
that regard, it is pointed out that the lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service.  38 C.F.R. § 3.306.  In this case, 
the evidence of record shows that the veteran's preexisting 
bilateral hearing loss did not increase in severity in 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The 
separation examination revealed normal hearing and no other 
competent medical evidence of record indicates that bilateral 
hearing loss increased in severity in service.

As noted above, the probative medical evidence of record 
shows that the veteran's bilateral hearing loss disability 
improved during his time in service.  His April 1973 
separation examination was essentially normal, and 
audiometric testing did not show the presence of a hearing 
loss disability.  Additionally, there is no evidence of 
record to show that the veteran was diagnosed with or treated 
for a bilateral hearing loss disability after discharge from 
service.

Accordingly, the Board concludes that the evidence of record 
demonstrates that the veteran's bilateral hearing loss 
existed prior to service and was not aggravated by service.        

Ankle Disability

In this case, the veteran contends that he injured both of 
his ankles in service on multiple occasions, but that the 
right ankle "is injured worse."  Specifically, the veteran 
stated that he injured his ankles in basic training on the 
obstacle course after he purportedly jumped across a ditch 
and landed incorrectly.  The veteran stated that his ankle 
started to swell after this incident and became progressively 
worse as he marched.  The veteran reported that he soaked his 
ankles over a period of one week, but that he did not seek 
medical care at sick call because the "drill Sgts. gave you 
a hard time if you took medical."  The veteran indicated 
that he injured his ankles a second time in basic training 
when he stepped on a rock while marching.  The veteran 
further noted that he "continued to turn my ankles in the 
military, both in A.I.T. and when I got my regular 
assignment," and that he had to be careful when jumping down 
from tanks. 

Service medical records (SMRs) associated with the veteran's 
claims file reveal that he was afforded a clinical evaluation 
and physical examination in October 1970 prior to entering 
service.  The clinical evaluation was essentially normal, and 
no ankle abnormalities were noted.  The veteran described his 
health as "good," and provided a medical history in which 
he specifically denied ever having swollen or painful joints, 
or bone, joint, or other deformity.

The veteran was also afforded a clinical evaluation and 
physical examination in April 1973 prior to separation from 
service.  The clinical evaluation was essentially normal, and 
no ankle abnormalities were noted.  The veteran described his 
health as "good."  In summary, the veteran's SMRs are 
completely negative for any in-service diagnosis of or 
treatment for an ankle disability.  

The veteran filed his disability compensation claim in this 
instance in May 2005. The veteran submitted a statement to VA 
in July 2005 in which he stated "I do not have any evidence 
to submit.  I have just learned to tape my ankles when they 
hurt and go ahead with what I am doing."

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for an ankle disability.  The veteran's SMRs are 
negative for a diagnosis of or treatment for an ankle 
disability, nor are there any post-service treatment records 
which show that the veteran has a diagnosed ankle disability.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he has a current ankle 
disability that may be related to service.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007)(noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).   

The Board also notes that the Court has in the past held that 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of indicating that his ankle was 
swollen or painful, but the veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of his claimed ankle disability.

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
the instant case, there is no competent medical evidence 
showing a medical diagnosis of a current ankle disability 
that may be related to service.  Therefore, the Board 
concludes that the veteran's claim for service connection 
must be denied. 

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2005 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the service 
connection claims and of the veteran's and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, and he was 
provided with notice, via letters dated May 2006 and July 
2006, of the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In regard to the veteran's claimed bilateral hearing loss 
disability, the presumption of soundness did not attach in 
this case based on the veteran's abnormal hearing examination 
upon entrance into service.  Neither the SMRs nor any other 
competent evidence indicates that the pre-existing condition 
worsened in severity in service.  Accordingly, a VA 
examination is not warranted in this case.  
   
In regard to the veteran's claimed ankle disability, there is 
no competent medical evidence of a current ankle disability 
in this case that may be related to service.  As the Board 
found above that the preponderance of the evidence weighs 
against the veteran's claim for service connection, a VA 
examination is not required in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for an ankle disability is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


